DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 08/13/2021.
•	Claims 1, 3, 7, 9, 15, and 17 have been amended and are hereby entered.
•	Claims 1-22 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed August 13, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 10, that the claims are directed to a practical application, the Examiner respectfully disagrees.  Applicant further argues on page 11 that the Examiner has not fully considered the configuration from the recited systems and methods, 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an 
Furthermore, the Specification at [0003]-[0006] disclose problems with representation of billing information to patients (see Specification at [0004], “patients are often confused by statements generated by billing systems, especially since billing systems do not present a guarantor with a single electronic statement that includes all charges incurred for multiple disparate visits and expenses during a single period”), and the problem with providers not offering estimates and not collecting pre-payment, and the disclosure provides systems and methods to address these business and commercial process problems.
Regarding Applicant’s argument on page 10, that the claims recite significantly more, the Examiner respectfully disagrees. As discussed above with respect to a practical application, the limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to generally linking the use of the judicial exception (i.e., representation of billing information to patients) to a particular technological environment or field of use (i.e., a computing system), and merely add insignificant extra-solution activity to the judicial exception.  The specifics about the abstract idea do not overcome the rejection.
Regarding page Applicant’s argument on page 10, that a specialized computer and machine learning configuration is recited in the claims, the Examiner respectfully disagrees.  Though the Applicant contends the claims recite a “specialized computer and machine learning configuration,” the Specification at [0100] discloses the embodiments may be embodied in machine-executable instructions to be executed by a general-purpose computer.  Furthermore, the Specification at [0106] discloses “components comprise a general-purpose hardware processor configured using software, the general-purpose hardware processor may be configured as respective different components at different times.”
Regarding Applicant’s argument on page 10, that the prior art of record does not teach or suggest the recited configuration of a machine learning model, the Examiner respectfully disagrees.  As an initial matter, as discussed in the 103 rejection below, the prior art of record teaches the claimed limitations.  Furthermore, it is noted that the inventiveness inquiry of § 101 should not be confused with the separate novelty inquiry of § 102 or obviousness inquiry of § 103. A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 79.  “Even assuming that is true, it does not avoid the problem of abstractness.” Affinity Labs, 838 F.3d at 1263; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014) (“That some of [these] steps were not previously employed in this art is not enough—standing alone—to confer patent eligibility upon the claims ”). Indeed, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (explaining that the search for an inventive concept under § 101 is distinct from demonstrating novelty under § 102).  
Regarding Applicant’s argument on page 10, that the claims recite a specific configuration of computer technology, and that the recited limitations are required to solve the business and commercial process problems, the Examiner respectfully disagrees.  The Applicant further argues, on page 10, that Examiner erred in alleging that the claims do not provide an improvement in the functioning of the computer itself or an improvement to any other technology or technical field, and further argues on page 11 that a skilled artisan would rightfully recognize the data and user interfaces as offering a significant technical improvement in the relevant technical field.  The argument is not persuasive.  The claimed invention combined with the sections of the Specification argued by Applicants describe a solution to a business problem, i.e., representation of billing information to patients.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: memory circuitry, processor circuitry, and a storage medium including instructions, that when executed by the processor circuitry and the memory circuitry of the computer system, implement data processing operations.  The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following concerning the computing system: “The machine… may be a computing device such as a personal computer (PC), a tablet PC, a personal digital assistant (PDA), a mobile telephone, a cloud-based or networked server, a virtualized server, a smart phone, a web appliance, a network router, an access point, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine.” (See Specification at [0104]).  Furthermore the Specification at [0101] discloses “The computer-readable storage medium may include, but is not limited to: hard drives, floppy diskettes, optical disks, CD-ROMs, DVD-ROMs, ROMs, RAMs, EPROMs, EEPROMs, magnetic or optical cards, solid-state memory devices, or other types of media/machine-readable media suitable for storing electronic instructions.”  And the Specification at [0100] and [0106] discloses that the embodiments may be embodied in machine-executable instructions to be executed by a general-purpose computer.
The Applicant further argues, on page 11, that the pending claims recite systems and methods that substantially improve the computer operations involved in the technology field of healthcare billing systems.  The argument is not persuasive.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problems with representation of billing information to patients (see at [0003]-[0006] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., representation of billing information to patients, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 12-14, that the cited art of record does not teach “(1) data (that is different from estimate data) to establish a payment plan prior to billing for the scheduled healthcare visit,” the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Nidy discloses estimate data at least at col. 20, lines 8-39, disclosing obtaining data related to cost estimates, such as standardized codes and healthcare service provider records.  The Examiner is interpreting the data relating to cost estimates (e.g., the standardized codes, the healthcare service provider records, etc.) as the estimate data.  Nidy discloses patient data, at least at col. 30, line 43 to col. 31, line 5 and col. 24, lines 54-61, disclosing patient being asked screening questions that may include, for example, request for information regarding patient’s current symptoms or conditions.  The Examiner is interpreting data related to patient’s current symptoms or conditions as patient data.  Nidy discloses provider data at least at col. 20, lines 24-29, disclosing that the average cost of a healthcare service is provided by the given healthcare service provider based on analysis of the healthcare service provider’s records.  The Examiner is interpreting the healthcare service provider’s records, which is used determine cost, as the provider data.  The prior art of record therefore discloses data and discloses data other than estimate data.  
Applicant further argues, on page 12, that Nidy does not disclose establishing a payment plan for establishing the future payment of a scheduled healthcare visit.  The argument is not convincing.  As discussed in the 103 rejection below, Nidy discloses generating data to establish a payment plan prior to the billing for the scheduled healthcare visit at least at col. 37, line 38 to col. 38, line 7, disclosing that the patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment, and at least at col. 37, lines 26-37, disclosing that the patient can pre-pay all or part of the estimated out-of-pocket costs.  The cited art of record therefore teaches this limitation. 
Regarding Applicant’s argument on pages 12-14, that the cited art of record does not teach “(2) the trained machine learning model outputs model-generated parameters of the payment plan,” the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Nidy discloses outputting parameters of a payment plan at least at col. 37, line 38 to col. 38, line 7, disclosing that the patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment, and at least at col. 37, lines 26-37, disclosing that the patient may pre-pay all or part of costs after the patient is provided with the estimate.  Furthermore, Wallis discloses the trained machine learning model outputs model-generated parameters at least at [0031] and [0039], disclosing predicting health care outcomes using a neural network, and that a healthcare outcome may be a prediction of a monetary cost associated with procedures.  The cited art of record therefore teaches this limitation.  
Applicant further argues, on page 13, that Wallis does not use its neural network to collect data related to a payment plan.  The argument is not convincing.  It is noted that the features upon which applicant relies (i.e., using machine learning or a neural network to collect data related to a payment plan) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues, on page 13, that Wallis does not use a trained machine learning model to generate parameters of a payment plan.  The argument is not convincing.  As discussed in the 103 rejection below, Nidy disclose generating parameters of the payment plan at least at col. 37, line 38 to col. 38, line 7, disclosing that the patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment, and at least at col. 37, lines 26-37, disclosing after the patient is provided with an estimate of the cost of healthcare, the patient is provided the opportunity to pre-pay all or part of the estimated out-of-pocket costs.  Wallis discloses the trained machine learning model outputs model-generated parameters at least at [0031] and [0039], disclosing predicting health care outcomes using a neural network, and that a healthcare outcome may be a prediction of a monetary cost associated with procedures.  The cited art of record therefore teaches this limitation.
Applicant further argues, on pages 13-14, that Wallis does not output or provide data of a payment plan with a schedule for repayment, and that Wallis does not disclose producing any type of payment plan.  The argument is not convincing.  As discussed in the 103 rejection below, Ivanoff discloses that the payment arrangement defines a schedule for multiple repayments to occur at least at [0053]-[0057] and [0059], disclosing that the payment plan may comprise a schedule, as the guarantor may choose how to make a payment, including customizing a financing plan, where a “financing plan” includes any payment plan spanning multiple periods (e.g., months).  The Examiner is interpreting monthly payments as a schedule for multiple payments to occur.  The cited art of record therefore teaches this limitation.
Regarding Applicant’s argument on pages 12-14, that the cited art of record does not teach “(3) the payment plan comprises a payment arrangement that defines a schedule for multiple repayments to occur after the scheduled healthcare visit (i.e., a healthcare visit that is already scheduled or will be scheduled),” the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Nidy discloses  generating data to establish a payment plan prior to the billing for the scheduled healthcare visit at least at col. 37, line 38 to col. 38, line 7 and at least at col. 37, lines 26-37, disclosing that the patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment, and that when the patient is provided with an estimate of the cost of healthcare, the patient is provided the opportunity to pre-pay all or part of the estimated out-of-pocket costs.  The Examiner is interpreting providing the opportunity for the patient to pre-pay part of the estimated costs as establishing a payment plan prior to the billing for the visit.  Ivanoff discloses that the payment arrangement defines a schedule for multiple repayments to occur at least at [0053]-[0057] and [0059], disclosing that the payment plan may comprise a schedule, as the guarantor may choose how to make a payment, including customizing a financing plan, where a “financing plan” includes any payment plan spanning multiple periods (e.g., months).  The Examiner is interpreting monthly payments as a schedule for multiple payments to occur.  The cited art of record therefore teaches this limitation.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 7, and 15 are directed to a system (claim 1), a method (claim 8), and an apparatus (claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 7, and 15 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites obtaining… estimate data relating to an estimated balance of a scheduled healthcare visit, the scheduled healthcare visit to be provided at a future time for a patient at a healthcare provider; obtaining… patient data indicating personal characteristics of the patient or a guarantor of the patient to provide future payment for the estimated balance of the scheduled healthcare visit, the future payment to be remitted after occurrence of the scheduled healthcare visit and after occurrence of billing for the scheduled healthcare visit; obtaining… provider data indicating payment conditions of the provider to obtain the future payment for the estimated balance of the scheduled healthcare visit, the estimated balance to be transferred to an actual balance after occurrence of the scheduled healthcare visit and after occurrence of billing for the scheduled healthcare visit; providing the estimate data, the payment conditions of the provider, and the personal characteristics of the patient or guarantor of the patient;  providing the estimate data, the payment conditions of the provider, and the personal characteristics of the patient or guarantor of the patient, as input to a model, the model trained on data variables from a plurality of healthcare visits and transactions… generating… data to establish a payment plan prior to billing for the scheduled healthcare visit, wherein the model outputs model-generated parameters of the payment plan for establishing the future payment for the estimated balance of the scheduled healthcare visit, wherein the payment plan comprises a payment arrangement that defines a schedule for multiple repayments to occur after the scheduled healthcare visit; and providing information, for the estimate balance and the payment arrangement, …enable a user to establish the payment arrangement based on the model-generated parameters of the payment arrangement, and… to modify the payment arrangement based on the payment conditions of the provider.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions of sales activities or behaviors (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for obtaining estimate data estimate data relating to an estimated balance of a healthcare visit, the healthcare visit scheduled to be provided at a future time for a patient at a healthcare provider, patient data indicating personal characteristics of the patient or a guarantor of the patient to provide payment for the estimated balance of the future healthcare visit,  and provider data indicating payment conditions of the provider to obtain payment for the estimated balance of the scheduled healthcare visit, generating data to establish a payment plan prior to billing for the healthcare visit, and providing the information for output, which is commercial interactions of sales activities or behaviors (certain methods of organizing human activity).  The mere nominal recitation of memory circuitry, processor circuitry, and a storage medium including instructions, that when executed by the processor circuitry and the memory circuitry of the computer system, implement data processing operations do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— obtaining, from an estimate data source, estimate data; obtaining, from a patient information data source, patient data; obtaining, from a provider information data source, provider data; providing information… for output in a user interface. The obtaining and providing are recited at a high level of generality (i.e., as a general means of obtaining data from a data source and providing data for output in a user interface), and amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of a computing system, comprising: memory circuitry; processor circuitry; and a storage medium including instructions that, when executed by the processor circuitry and the memory circuitry of the computer system, implement data processing operations; the user interface adapted to provide: functionality to enable a user to establish the payment arrangement, and functionality to modify the payment arrangement are recited at a high-level or generality (i.e., as a generic memory circuitry; processor circuitry; and a storage medium including instructions performing generic computer functions of obtaining data, providing data, providing information for output in a user interface with functionality to establish and modify payment arrangements) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer system)-see MPEP 2106.05(h).  Regarding the claim limitations of providing data as input to a trained machine learning model, the machine learning model trained on a labeled data set indicating data variables; generating, by using the trained machine learning model, data; and wherein the trained machine learning model outputs parameters, these limitations merely further describe the technological environment.
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computer system obtaining, from a data source, data; providing data as input, and providing information for output are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the obtaining and providing limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-6, 8-14, and 16-22 simply help to define the abstract idea. The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-22 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,924,238 (“Nidy”) in view of US 2019/0019582 (“Wallis”), and in further view of US 2016/0342758 (“Ivanoff”).
Regarding claim 1, Nidy discloses a computing system, comprising (see at least FIG. 1): 
memory circuitry; processor circuitry; and a storage medium including instructions that, when executed by the processor circuitry and the memory circuitry of the computing system, implement data processing operations, comprising (See at least col. 9, line 30 to col. 11, line 62.  See also FIG. 1, CPU 101 and Memory 103 and 103A.  See also FIG. 2.): 
obtaining, from an estimate data source, estimate data relating to an estimated balance of a scheduled healthcare visit, the scheduled healthcare visit to be provided at a future time for a patient at a healthcare provider (A process for providing healthcare service appointment cost estimates is at the time of scheduling.  See at least col. 16, line 31 to col. 17, line 2.  See also least FIG. 4, step 423, data is obtained and analysis is performed at the time the appointment is scheduled.  In determining an average cost associated with a healthcare service, the average cost of the healthcare service is determined based on the standardized codes associated with the healthcare service, the codes being provided by the step of determining standardized codes associated with one or more health care services.  The average cost may be based on the analysis of the healthcare service provider’s records, the healthcare insurance provider’s records, or based on analysis of any data from any source indicating the average cost of one or more healthcare services provided by the provider.  See at least col. 20, lines 8-39.   See also FIG. 4, steps 401-409.  The data is stored in a healthcare services database.  See at least col. 20, line 58 to col. 21, line 11.  See also col. 21, line 12 to col. 23, line 7.  See also FIG. 4, step 411.  In providing patient information when a patient schedules a visit, the data may be obtained from the healthcare services database.  See at least col. 34, lines 19-50.  See also FIG. 4, step 423.  The Examiner interprets the data relating to cost estimates (e.g., the standardized codes, the healthcare service provider records, etc.) as the estimate data.); 
obtaining patient data indicating personal characteristics of the patient or a guarantor of the patient to provide future payment for the estimated balance of the scheduled healthcare visit (The patient may be asked one or more screening questions at the time of scheduling an appointment.  See at least col. 30, line 43 to col. 31, line 5.  See also FIG. 4, steps 413-419.  Screening questions may include, for example, request for information regarding patient’s current symptoms or conditions.  See at least col. 24, lines 54-61.  After asking screening questions, the data may be used to estimate the cost of the healthcare services appointment; the analysis is performed at the time the appointment is scheduled.  See at least col. 16, lines 31-33 and FIG. 4, steps 413-419 and step 423.  After estimation, the patient may pre-pay all or part, of the estimated out-of-pocket costs.  See at least col. 37, lines 25-37.  The Examiner interprets data related to patient’s current symptoms or conditions as patient data.  The Examiner interprets the payment occurring after the estimation as the future payment.).

While Nidy discloses obtaining patient data, Nidy does not expressly disclose that obtaining is from a patient information data source.  

However, Wallis discloses obtaining is from a patient information data source (The system may retrieve clinical data, the clinical data relating to the patient.  See at least [0029]-[0031].  Clinical data may be retrieved from memory or a computer-readable storage medium.  See at least [0055].).
From the teaching of Wallis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the patient data of Nidy being retrieved from a patient information data source, as taught by Wallis, in order to leverage the large amount of healthcare data to predict multiple healthcare outcomes while reducing the risk of overfitting (see Wallis at least at [0007]), and to improve computational efficiency and to improve the ability to handle data structures with overfitting (see Wallis at least at [0018]).

Nidy does not expressly disclose the future payment to be provided after occurrence of the scheduled healthcare visit and after occurrence of billing for the scheduled healthcare visit. 

However, Ivanoff discloses the future payment to be remitted after occurrence of the scheduled healthcare visit and after occurrence of billing for the scheduled healthcare visit (A payment portal may provide to a guarantor an electronic statement for a given period (e.g., a one month statement), and allow the user to pay new charges for visits that occurred during the statement period.  See at least [0165].  See also FIG. 9).
From the teaching of Ivanoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the payment of Nidy being paid after the occurrence of the scheduled healthcare visit and after the billing for the scheduled healthcare visit, as taught by Ivanoff, in order to improve flexibility of financing options for patients to pay for healthcare services (see Ivanoff at least at [0007]).

Nidy further discloses obtaining, from a provider information data source, provider data indicating payment conditions of the provider to obtain the future payment for the estimated balance of the scheduled healthcare visit (The average cost of a healthcare service is provided by the given healthcare service provider based on analysis of the healthcare service provider’s records.  See at least col. 20, lines 24-29.  The data is stored in a healthcare services database.  See at least col. 20, line 58 to col. 21, line 11.  See also col. 21, line 12 to col. 23, line 7.  See also FIG. 4, step 411.  In providing patient information when a patient schedules a visit, the data may be obtained from the healthcare services database.  See at least col. 34, lines 19-50.  See also FIG. 4, step 423.  The Examiner interprets the healthcare service provider’s records, which is used determine cost, as the provider data indicating payment conditions of the provider.), 
the estimated balance to be transferred to an actual balance (The patient may be provided the opportunity to pre-pay all, or part, of the estimated out-of-pocket costs for the given healthcare service appointment at the time the given healthcare service appointment at the time the given healthcare service appointment is scheduled.  See at least col. 37, lines 26-37.  The Examiner interprets pre-paying as the estimate balance being transferred to an actual balance.).

While Nidy discloses the estimated balance to be transferred to an actual balance, Nidy does not expressly disclose the transfer is after occurrence of the scheduled healthcare visit and after occurrence of billing for the scheduled healthcare visit.

However, Ivanoff discloses the transfer is after occurrence of the scheduled healthcare visit and after occurrence of billing for the scheduled healthcare visit (A payment portal may provide to a guarantor an electronic statement for a given period (e.g., a one month statement), and allow the user to pay new charges for visits that occurred during the statement period.  See at least [0165].  See also FIG. 9).
From the teaching of Ivanoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the payment of Nidy being paid after the occurrence of the scheduled healthcare visit and after the billing for the scheduled healthcare visit, as taught by Ivanoff, in order to improve flexibility of financing options for patients to pay for healthcare services (see Ivanoff at least at [0007]).

Nidy further discloses providing the estimate data, the payment conditions of the provider, and the personal characteristics of the patient or the guarantor of the patient, as input (The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.).

While Nidy discloses providing the data as input, Nidy does not expressly disclose providing the data is as input to a trained machine learning model, the machine learning model trained on a labeled data set indicating data variables from a plurality of healthcare visits and transactions.

However, Wallis discloses providing the data is as input to a trained machine learning model (To predict multiple health care outcomes, a plurality of clinical data input features are input to the multi-tasking deep neural network, which in turn outputs a plurality of health care outcomes corresponding to output nodes.  See at least [0031].  See also FIG. 2.  An example of a machine learning model is a neural network.  See at least [0003].), 
the machine learning model trained on a labeled data set indicating data variables from a plurality of healthcare visits and transactions (After initializing the multi-tasking deep neural network, the method includes preparing clinical data for training the multi-tasking deep neural network.  Preparing clinical data for training may comprise cleansing the data, wrangling the data, and dividing the data into data subsets.  Wrangling the data may comprise, for example, mapping the raw or cleansed data into a standardized format or data structure suitable for input to the neural network model. The standardized format or data structure may comprise a universal data structure that accommodates all types of information present in all records of the raw clinical data.  The raw clinical data may first be wrangled into an appropriate data structure, and then cleansed. For example, some records of the clinical data may not include the same type of information as other records of the clinical data. Therefore, each record may be mapped to a universal data structure that accommodates all types of information present in all records. After wrangling the data, some of the wrangled records may be incomplete; that is, some records may include missing data. The wrangled records may therefore be cleansed in order to replace the missing data or null values with default values.  See at least [0055]-[0058].  The method includes training the multi-tasking deep neural network with the prepared clinical data.  See at least [0062].  Clinical data may be comprised of health care input features (in one example health care input features may comprise diagnosis codes, and/or aspects of patient medical history).  See at least [0029]-[0031].  The Examiner interprets the prepared data as labeled data.  The Examiner also interprets patient medical history as a plurality of healthcare visits and transactions.).
From the teaching of Wallis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by using the trained machine learning model of Wallis, in order to leverage the large amount of healthcare data to predict multiple healthcare outcomes while reducing the risk of overfitting (see Wallis at least at [0007]), and to improve computational efficiency and to improve the ability to handle data structures with overfitting (see Wallis at least at [0018]).

Nidy further discloses generating data to establish a payment plan prior to the billing for the scheduled healthcare visit (The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  When the patient is provided with an estimate of the cost of healthcare, the patient is provided the opportunity to pre-pay all or part of the estimated out-of-pocket costs.  See at least col. 37, lines 26-37 and FIG. 4, step 423.  The Examiner interprets providing the opportunity for the patient to pre-pay part of the estimated costs as establishing a payment plan prior to the billing for the visit.).

While Nidy discloses generating data, Nidy does not expressly disclose that the generating is by using the trained machine learning model.

However, Wallis discloses generating is by using the trained machine learning model (To predict multiple health care outcomes, a plurality of clinical data input features are input to the multi-tasking deep neural network which in turn outputs a plurality of health care outcomes corresponding to the output nodes of outputs.  See at least [0031] and FIG. 2. Outputs of the multi-tasking deep neural network may include regression health care outcomes, and a regression health care outcome may comprise a prediction of a monetary cost associated with predicted medical procedures.  See at least [0039].).
From the teaching of Wallis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by using the trained machine learning model of Wallis to generate the output of Nidy, in order to leverage the large amount of healthcare data to predict multiple healthcare outcomes while reducing the risk of overfitting (see Wallis at least at [0007]), and to improve computational efficiency and to improve the ability to handle data structures with overfitting (see Wallis at least at [0018]).

Nidy further discloses outputting parameters of the payment plan for establishing the future payment for the estimated balance of the scheduled healthcare visit (The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  When the patient is provided with an estimate of the cost of healthcare, the patient is provided the opportunity to pre-pay all or part of the estimated out-of-pocket costs.  See at least col. 37, lines 26-37 and FIG. 4, step 423.  See also col. 38, lines 8-35.).

While Nidy discloses outputting parameters of the payment arrangement, Nidy does not expressly disclose that the trained machine learning model outputs model-generated parameters.

However, Wallis discloses the trained machine learning model outputs model-generated parameters (To predict multiple health care outcomes, a plurality of clinical data input features are input to the multi-tasking deep neural network which in turn outputs a plurality of health care outcomes corresponding to the output nodes of outputs.  See at least [0031] and FIG. 2. Outputs of the multi-tasking deep neural network may include regression health care outcomes, and a regression health care outcome may comprise a prediction of a monetary cost associated with predicted medical procedures.  See at least [0039].).
From the teaching of Wallis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy the parameter of Nidy being a trained machine model-generated output, as taught by Wallis, in order to leverage the large amount of healthcare data to predict multiple healthcare outcomes while reducing the risk of overfitting (see Wallis at least at [0007]), and to improve computational efficiency and to improve the ability to handle data structures with overfitting (see Wallis at least at [0018]).

Nidy further discloses wherein the payment plan comprises a payment arrangement to occur after the scheduled healthcare visit (The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  When the patient is provided with an estimate of the cost of healthcare, the patient is provided the opportunity to pre-pay part of the estimated out-of-pocket costs.  See at least col. 37, lines 26-37 and FIG. 4, step 423.  See also col. 38, lines 8-35.  The Examiner interprets patient pre-paying only part of the estimated costs before the appointment as the patient paying the rest of costs after the healthcare appointment.).

While Nidy discloses the payment plan comprises repayment to occur after the future healthcare visit, Nidy does not expressly disclose that the payment arrangement defines a schedule for multiple repayments to occur.

However, Ivanoff discloses the payment arrangement defines a schedule for multiple repayments to occur (The payment plan may comprise a schedule, as the guarantor may choose how to make a payment, including customizing a financing plan, where a “financing plan” includes any payment plan spanning multiple periods (e.g., months).  See at least [0053]-[0057].  The financing plan may be, for example, monthly payments.  See at least [0059].  The Examiner interprets monthly payments as a schedule for multiple payments to occur.).
From the teaching of Ivanoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the payment plan of Nidy comprising a schedule, as taught by Ivanoff, in order to improve flexibility of financing options for patients to pay for healthcare services (see Ivanoff at least at [0007]).

Nidy further discloses providing information, for the estimated balance and the payment arrangement, for output in a user interface (The process may provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  The estimate may be provided to a user via an interface of a display.  See at least col. 29, lines 29-45.  See also col. 9, lines 49-58 and FIG. 1, Display Device 115 of the User Computing System 100.  See also col. 30, line 43 to col. 31, line 5.), 
the user interface adapted to provide: functionality to enable a user to establish the payment arrangement based on the parameters of the payment arrangement (The healthcare consumer can schedule appointments using the consumer computer system and can respond to one or more screening questions.  The healthcare consumer may be asked screening questions at the time of scheduling a healthcare service appointment via a “wizard” that appears on a display device.  See at least col. 30, line 43 to col. 31, line 5.  See also col. 6, line 44 to col. 7, line 9.  The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  The Examiner interprets the user answering screening questions, where the screening question responses are used to provide an estimate, as functionality that enables a user to establish the pay arrangement based on the model parameters of the payment arrangement.).

While Nidy discloses parameters, Nidy does not expressly disclose model-generated parameters.

However, Wallis discloses model-generated parameters (To predict multiple health care outcomes, a plurality of clinical data input features are input to the multi-tasking deep neural network which in turn outputs a plurality of health care outcomes corresponding to the output nodes of outputs.  See at least [0031] and FIG. 2. Outputs of the multi-tasking deep neural network may include regression health care outcomes, and a regression health care outcome may comprise a prediction of a monetary cost associated with predicted medical procedures.  See at least [0039].).
From the teaching of Wallis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy the parameter of Nidy being a trained machine model-generated output, as taught by Wallis, in order to leverage the large amount of healthcare data to predict multiple healthcare outcomes while reducing the risk of overfitting (see Wallis at least at [0007]), and to improve computational efficiency and to improve the ability to handle data structures with overfitting (see Wallis at least at [0018]).

While Nidy discloses a user interface, Nidy does not expressly disclose functionality to modify the payment arrangement based on the payment conditions of the provider.

However, Ivanoff discloses functionality to modify the payment arrangement based on the payment conditions of the provider (The statement engine may also present functionality (e.g., a link or button) to enable a guarantor to access the dispute engine to dispute a visit charge on the electronic statement.  See at least [0180].  See also [0051].  The Examiner interprets functionality to dispute the charges as functionality to modify the payment arrangement based on the payment conditions of the provider.).
From the teaching of Ivanoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the interface of Nidy including functionality to modify the payment arrangement, as taught by Ivanoff, in order to improve flexibility of financing options for patients to pay for healthcare services (see Ivanoff at least at [0007]).

Regarding claim 2, the combination of Nidy, Wallis, and Ivanoff disclose the limitations of claim 1, as discussed above, and Nidy further discloses rendering the user interface (The process may provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  The estimate may be provided to a user via an interface of a display.  See at least col. 29, lines 29-45.  See also col. 9, lines 49-58 and FIG. 1, Display Device 115 of the User Computing System 100.  See also col. 30, line 43 to col. 31, line 5.), 
the functionality of the user interface including user input controls to receive patient or guarantor input prior to the scheduled healthcare visit and prior to the billing for the scheduled healthcare visit, the patient or guarantor input to specify at least one of the parameters of the payment arrangement (The healthcare consumer can schedule appointments using the consumer computer system and can respond to one or more screening questions.  The healthcare consumer may be asked screening questions at the time of scheduling a healthcare service appointment via a “wizard” that appears on a display device.  See at least col. 30, line 43 to col. 31, line 5.  See also col. 6, line 44 to col. 7, line 9.  The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  The Examiner interprets the user answering screening questions, where the screening question responses are used to provide an estimate, as functionality that enables a user to establish the pay arrangement based on the model parameters of the payment arrangement).

Nidy does not expressly disclose schedule the payment arrangement.

However, Ivanoff discloses schedule the payment arrangement (The public payment portal subsystem may enable receiving and/or configuring instructions to make recurring payments (e.g., configure financing plans) to pay for visit charges. For example, the patient/guarantor could decide to make four payments (e.g., $250 each on a $1,000 obligation) and schedule each of those payments to occur on a periodic basis (e.g., monthly) over four months.  See Ivanoff at least at [0163].). 
From the teaching of Ivanoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the interface of Nidy including functionality to schedule the payment arrangement, as taught by Ivanoff, in order to improve flexibility of financing options for patients to pay for healthcare services (see Ivanoff at least at [0007]).

Regarding claim 6, the combination of Nidy, Wallis, and Ivanoff disclose the limitations of claim 1, as discussed above, and Nidy further discloses the estimate data and the provider data are obtained from the respective data sources via a network (A process for providing healthcare service appointment cost estimates is at the time of scheduling.  See at least col. 16, line 31 to col. 17, line 2.  See also least FIG. 4, step 423, data is obtained and analysis is performed at the time the appointment is scheduled.  In determining an average cost associated with a healthcare service, the average cost of the healthcare service is determined based on the standardized codes associated with the healthcare service, the codes being provided by the step of determining standardized codes associated with one or more health care services.  The average cost may be based on the analysis of the healthcare service provider’s records, the healthcare insurance provider’s records, or based on analysis of any data from any source indicating the average cost of one or more healthcare services provided by the provider.  See at least col. 20, lines 8-39.   See also FIG. 4, steps 401-409.  The data is stored in a healthcare services database.  See at least col. 20, line 58 to col. 21, line 11.  See also col. 21, line 12 to col. 23, line 7.  See also FIG. 4, step 411.  In providing patient information when a patient schedules a visit, the data may be obtained from the healthcare services database.  See at least col. 34, lines 19-50.  See also FIG. 4, step 423.  See also col. 9, lines 30-38.  The Examiner interprets the data relating to cost estimates (e.g., the standardized codes, the healthcare service provider records, etc.) as the estimate data.), 
and wherein the user interface is accessible to the patient or the guarantor of the patient, to establish the payment arrangement prior to the scheduled healthcare visit and prior to the billing for the scheduled healthcare visit (The process may provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  The estimate may be provided to a user via an interface of a display.  See at least col. 29, lines 29-45.  See also col. 9, lines 49-58 and FIG. 1, Display Device 115 of the User Computing System 100.  See also col. 30, line 43 to col. 31, line 5.  The healthcare consumer can schedule appointments using the consumer computer system and can respond to one or more screening questions.  The healthcare consumer may be asked screening questions at the time of scheduling a healthcare service appointment via a “wizard” that appears on a display device.  See at least col. 30, line 43 to col. 31, line 5.  See also col. 6, line 44 to col. 7, line 9.  The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  The Examiner interprets the user answering screening questions, where the screening question responses are used to provide an estimate, as functionality that enables a user to establish the pay arrangement based on the model parameters of the payment arrangement).

Nidy does not expressly disclose the patient data is obtained from the respective data sources.

However, Wallis discloses the patient data is obtained from the respective data sources (The system may retrieve clinical data, the clinical data relating to the patient.  See at least [0029]-[0031].  Clinical data may be retrieved from memory or a computer-readable storage medium.  See at least [0055].).
From the teaching of Wallis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the patient data of Nidy being retrieved from a patient information data source, as taught by Wallis, in order to leverage the large amount of healthcare data to predict multiple healthcare outcomes while reducing the risk of overfitting (see Wallis at least at [0007]), and to improve computational efficiency and to improve the ability to handle data structures with overfitting (see Wallis at least at [0018]).

Claims 7 and 15 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.

Claims 8 and 16 have similar limitations found in claim 2 above, and therefore are rejected by the same art and rationale.

Regarding claim 12, the combination of Nidy, Wallis, and Ivanoff disclose the limitations of claim 7, as discussed above, and Nidy further discloses providing remote access to the user interface, wherein the user interface is accessible to the patient or the guarantor of the patient, to establish the payment arrangement prior to the scheduled healthcare visit and prior to the billing for the scheduled healthcare visit (The process may provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  The estimate may be provided to a user via an interface of a display.  See at least col. 29, lines 29-45.  See also col. 9, lines 49-58 and FIG. 1, Display Device 115 of the User Computing System 100.  See also col. 30, line 43 to col. 31, line 5.  The healthcare consumer can schedule appointments using the consumer computer system and can respond to one or more screening questions.  The healthcare consumer may be asked screening questions at the time of scheduling a healthcare service appointment via a “wizard” that appears on a display device.  See at least col. 30, line 43 to col. 31, line 5.  See also col. 6, line 44 to col. 7, line 9.  The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  The Examiner interprets the user answering screening questions, where the screening question responses are used to provide an estimate, as functionality that enables a user to establish the pay arrangement based on the model parameters of the payment arrangement).

Regarding claim 13, the combination of Nidy, Wallis, and Ivanoff disclose the limitations of claim 7, as discussed above, and Nidy further discloses a user interface is accessible to an agent of the healthcare provider (The provider computer includes a display device.  See at least col. 12, line 57 to col. 13, line 42.  See also FIG. 3, Display Device 165 of Provider Computing System 150.); 
the payment arrangement prior to the scheduled healthcare visit and prior to the billing for the scheduled healthcare visit (A process for providing healthcare service appointment cost estimates is at the time of scheduling.  See at least col. 16, line 31 to col. 17, line 2.  See also least FIG. 4, step 423, data is obtained and analysis is performed at the time the appointment is scheduled.  In determining an average cost associated with a healthcare service, the average cost of the healthcare service is determined based on the standardized codes associated with the healthcare service, the codes being provided by the step of determining standardized codes associated with one or more health care services.  The average cost may be based on the analysis of the healthcare service provider’s records, the healthcare insurance provider’s records, or based on analysis of any data from any source indicating the average cost of one or more healthcare services provided by the provider.  See at least col. 20, lines 8-39.   See also FIG. 4, steps 401-409.  The data is stored in a healthcare services database.  See at least col. 20, line 58 to col. 21, line 11.  See also col. 21, line 12 to col. 23, line 7.  See also FIG. 4, step 411.  In providing patient information when a patient schedules a visit, the data may be obtained from the healthcare services database.  See at least col. 34, lines 19-50.  See also FIG. 4, step 423.);

Nidy does not expressly disclose that the user interface is accessible to an agent of the healthcare provider, to establish the payment arrangement.

However, Ivanoff discloses the user interface is accessible to an agent of the healthcare provider, to establish the payment arrangement (An interface may be provided that can guide or direct use of the PTP scoring, for example by personnel of the provider. The interface may enable receiving an estimate of future visit charges. The interface may present one or more PTP scores based on a current open charges balance, an estimate of future charges, or a total balance owed by a guarantor.  See at least [0046].). 
From the teaching of Ivanoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the user interface being accessible to the agent of the healthcare provider, as taught by Ivanoff, in order to improve flexibility of financing options for patients to pay for healthcare services (see Ivanoff at least at [0007]).

Claim 20 has similar limitations found in claim 12 above, and therefore are rejected by the same art and rationale.

Claim 21 has similar limitations found in claim 13 above, and therefore are rejected by the same art and rationale.

Claims 3-5, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nidy in view of Wallis, in further view of Ivanoff, and in further view of US 9,760,871 (“Pourfallah”), and in further view of US 2019/0371438 (“Chintamaneni”).
Regarding claim 3, the combination of Nidy, Wallis, and Ivanoff disclose the limitations of claim 2, as discussed above. Nidy does not expressly disclose detecting a deviation between the estimated balance and the actual balance, after the billing for the scheduled healthcare visit; identifying a modification to the payment arrangement, using the trained machine learning model, the machine learning model configured to generate updated model-generated parameters for the payment arrangement for the actual balance of the scheduled healthcare visit; and implementing the modification to the payment arrangement, to utilize the updated parameters for subsequent payment of the actual balance.

However, Pourfallah discloses detecting a deviation between the estimated balance and the actual balance, after the billing for the scheduled healthcare visit (Upon reviewing and approving the requested insured amount, the insurance provider may provide a response to the medical claim request, either to approve the requested insurance payment, or make an adjustment of the insurance payment. For example, the insurance provider may verify whether the estimated insured amount in the medical claim request matches an insured amount calculated by the insurance program coverage percentage, whether the year-todate insurance payment has exceeded a maximum cap of the year(e.g., the insurance program may have a $1500.00 maximum annual payment cap, etc.), and/or the like. In a further implementation, the insurance provider may obtain the healthcare provider information from the medical claim request, and determine whether a total price of the claimed procedure is reasonable based on historical data, regional average pricing information, and/or the like.  See at least col. 16, lines 6- 23).
From the teaching of Pourfallah, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by detecting a deviation between the estimated balance and the actual balance by using the technique of Pourfallah, in order to optimize payment of a balance, and to reduce network communications and improve processing efficiency (see Pourfallah at least at col. 5, line 41 to col. 6, line 7).

Nidy does not expressly disclose identifying a modification to the payment arrangement, using the trained machine learning model, the machine learning model configured to generate updated model-generated parameters for the payment for the actual balance of the scheduled healthcare visit; and implementing the modification to the payment arrangement, to utilize the updated parameters for subsequent payment of the actual balance.

However, Chintamaneni discloses identifying a modification to the payment arrangement (The machine learning module 216 may monitor the changes made by the billing QA team in the batch file based upon the verification of the batch file and train the artificial intelligence engine 214 to adapt the changes made in the batch file.  See at least [0033].  The Examiner interprets the insurance bill as a payment arrangement for the patient or the guarantor of a patient (see Chintamaneni at [0033], disclosing that an insurance bill is created and run through the built-in claim verifier.)), 
using the trained machine learning model, the machine learning model configured to generate updated model-generated parameters for the payment for the actual balance of the scheduled healthcare visit (At step 332, an insurance bill is created and run through the built-in claim verifier. A batch file is generated for the day. In the process of creating the insurance bill, the artificial intelligence engine 214 may process the patient's records to identify the payor to be billed. Further, the artificial intelligence engine 214 processes the patient's records to automatically populate the one or more fields in the insurance claim form with required information.  See at least [0033]); and 
implementing the modification to the payment arrangement, to utilize the updated parameters for subsequent payment of the actual balance (At step 334, an indication of the batch file being verified by a billing quality assurance (QA) team may be received in the system. The machine learning module 216 may monitor the changes made by the billing QA team in the batch file based upon the verification of the batch file and train the artificial intelligence engine 214 to adapt the changes made in the batch file. At step 336, the batch file is uploaded to a connected clearing house for processing the insurance amount claimed.  See at least [0033].  The Examiner interprets the artificial intelligence engine adapting to the changes and the batch file being upload as the payment arrangement being modified.).
From the teaching of Chintamaneni, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by modifying the payment arrangement of Nidy, as taught by Chintamaneni, in order to reduce errors in billing (see Chintamaneni at least at [0003]).

Regarding claim 4, the combination of Nidy, Wallis, Ivanoff, Pourfallah, and Chintamaneni disclose the limitations of claim 3, as discussed above, and Nidy further discloses at least one payment scheduled of the payment arrangement (The patient’s responses to the screening questions and the data in the healthcare services database are used to provide the patient an estimate of the cost of the healthcare services appointment.  See at least col. 37, line 38 to col. 38, line 7.  See also FIG. 4, step 423.  When the patient is provided with an estimate of the cost of healthcare, the patient is provided the opportunity to pre-pay all or part of the estimated out-of-pocket costs.  See at least col. 37, lines 26-37 and FIG. 4, step 423.  The Examiner interprets the estimated cost as the payment arrangement).

Nidy does not expressly disclose the deviation occurs within a predefined range, and wherein implementing the modification to the payment arrangement includes automatically updating without user intervention.

However, Pourfallah discloses the deviation occurs within a predefined range (Upon reviewing and approving the requested insured amount, the insurance provider 2050 may provide a response to the medical claim request 2034, either to approve the requested insurance payment, or make an adjustment of the insurance payment. For example, the insurance provider 2050 may verify whether the estimated insured amount in the medical claim request 2034 matches an insured amount calculated by the insurance program coverage percentage, whether the year-to-date insurance payment has exceeded a maximum cap of the year (e.g., the insurance program may have a $1500.00 maximum annual payment cap, etc.), and/or the like. In a further implementation, the insurance provider may obtain the healthcare provider information from the medical claim request 2034, and determine whether a total price of the claimed procedure is reasonable based on historical data, regional average pricing information, and/or the like.  See at least col. 16, lines 6-25); 
implementing the modification to the payment arrangement includes automatically updating without user intervention (In one implementation, the B2B-PAY server 320 may extract routing information and send a status update request to account issuer 356. The account issuer may then retrieve user account information 357, e.g., balance information, valid term, etc., and generate account status update information 358 for the user.  See at least col. 50, lines 4-9.  The Examiner interprets the modification done by the computer system as being done without user intervention.).
From the teaching of Pourfallah, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by a deviation being within a predefined range, and by the implementing including automatically updating, as taught by Pourfallah, in order to optimize payment of a balance, and to reduce network communications and improve processing efficiency (see Pourfallah at least at col. 5, line 41 to col. 6, line 7).

Regarding claim 5, the combination of Nidy, Wallis, Ivanoff, Pourfallah, and Chintamaneni disclose the limitations of claim 3, as discussed above, and Ivanoff further discloses the data processing operations further comprising: rendering information, in the user interface, indicating the modification to the payment arrangement (The user interface 900 may enable the guarantor to configure financing terms that may better fit a budget of the guarantor or otherwise be more workable for the guarantor to successfully pay in full, or over time, for the charges for the healthcare services rendered for the visits. The user interface 900 may also indicate preset financing terms which may be accepted by the guarantor. The user interface 900 may be configured to indicate automatic acceptance of the preset financing terms if another payment option is not selected.  See at least [0170]), 
the functionality of the user interface including user input controls to receive input from the patient or the guarantor of the patient to accept the modification to the payment arrangement (The amount for current open charges (e.g., an open charges balance) for each statement period's visits can be financed according to a new financing plan with unique terms, which may be preset financing terms or financing terms selected or configured by the guarantor (subject to constraints/authorization of the provider). A guarantor may have multiple financing plans active simultaneously. The disclosed embodiments enable one monthly payment for all open financing plans on a guarantor configured payment date. The financing option allows a guarantor to create self-configured financing plans, for example, by choosing a monthly payment amount and subsequently accepting the associated terms the provider has authorized for the resulting amortization schedule (e.g., minimum payment amount, maximum amortization period, interest rates, etc.). Self configured financing plans may be configured by the guarantor choosing any one or more of an interest rate, a payment amount, a period for repayment, and/or other terms that can be compared to provider-authorized terms and/or associated with provider-authorized terms that can be accepted by the guarantor.  See at least [0059].).
From the teaching of Ivanoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the interface of Nidy rendering information indicating the modification to the payment and the functionality of the interface of Nidy to receive input to accept the modification, as taught by Ivanoff, in order to improve flexibility of financing options for patients to pay for healthcare services (see Ivanoff at least at [0007]).

Claims 9 and 17 have similar limitations found in claim 3 above, and therefore are rejected by the same art and rationale.

Claims 10 and 18 have similar limitations found in claim 4 above, and therefore are rejected by the same art and rationale.

Claims 11 and 19 have similar limitations found in claim 5 above, and therefore are rejected by the same art and rationale.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nidy in view of Wallis, in further view of Ivanoff, and in further view of Pourfallah.
Regarding claim 14, the combination of Nidy, Wallis, and Ivanoff disclose the limitations of claim 7, as discussed above, and Nidy further discloses the estimate data source, the patient information data source, and the provider information data source are accessed via a network using respective application programming interfaces (A process for providing healthcare service appointment cost estimates is at the time of scheduling.  See at least col. 16, line 31 to col. 17, line 2.  See also least FIG. 4, step 423, data is obtained and analysis is performed at the time the appointment is scheduled.  In determining an average cost associated with a healthcare service, the average cost of the healthcare service is determined based on the standardized codes associated with the healthcare service, the codes being provided by the step of determining standardized codes associated with one or more health care services.  The average cost may be based on the analysis of the healthcare service provider’s records, the healthcare insurance provider’s records, or based on analysis of any data from any source indicating the average cost of one or more healthcare services provided by the provider.  See at least col. 20, lines 8-39.   See also FIG. 4, steps 401-409.  The data is stored in a healthcare services database.  See at least col. 20, line 58 to col. 21, line 11.  See also col. 21, line 12 to col. 23, line 7.  See also FIG. 4, step 411.  In providing patient information when a patient schedules a visit, the data may be obtained from the healthcare services database.  See at least col. 34, lines 19-50.  See also FIG. 4, step 423.  See also col. 9, lines 30-38.  The Examiner interprets the data relating to cost estimates (e.g., the standardized codes, the healthcare service provider records, etc.) as the estimate data). 

 Nidy does not expressly disclose the patient information data source is accessed, wherein the estimate data source is provided by a third party financial estimate system, wherein the patient information data source is provided by a medical information system, and wherein the provider information data source is provided by a billing system associated with the healthcare provider. 

However, Wallis discloses the patient information data source is accessed; wherein the patient information data source is provided by a medical information system (The system may retrieve clinical data, the clinical data relating to the patient.  See at least [0029]-[0031].  Clinical data may be retrieved from memory or a computer-readable storage medium.  See at least [0055].  The Examiner interprets the storage medium including medical information as a medical information system.).
From the teaching of Wallis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the patient data of Nidy being retrieved from a patient information data source, as taught by Wallis, in order to leverage the large amount of healthcare data to predict multiple healthcare outcomes while reducing the risk of overfitting (see Wallis at least at [0007]), and to improve computational efficiency and to improve the ability to handle data structures with overfitting (see Wallis at least at [0018]).

Nidy does not expressly disclose wherein the estimate data source is provided by a third party financial estimate system, and wherein the provider information data source is provided by a billing system associated with the healthcare provider. 

However, Ivanoff discloses wherein the estimate data source is provided by a third party financial estimate system (The presently disclosed embodiments may collect historical visit data and/or patient information from or within a billing system (or plurality of billing systems) and create a standardized extract file layout for each respective billing system of record for subsequently structuring necessary information to create relevant products to drive self-pay financial performance and patient experience.  See at least [0042].).
From the teaching of Ivanoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy the estimate data source of Nidy being provided by a third party financial estimate system, as taught by Ivanoff, in order to improve flexibility of financing options for patients to pay for healthcare services (see Ivanoff at least at [0007]).

Nidy does not expressly disclose wherein the provider information data source is provided by a billing system associated with the healthcare provider. 

However, Pourfallah discloses wherein the provider information data source is provided by a billing system associated with the healthcare provider (Within implementations, the patient 2102 (user) may provide payment/insurance information 2114a (e.g., to a healthcare provider), e.g., by swiping a magnetic prepaid card at a POS terminal, by trigger a mobile wallet via near field communication (NFC) terminal, by providing insurance co-pay card to a POS cashier, etc).  See at least col. 17, line 65 to col. 18 line 2).
From the teaching of Pourfallah, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nidy by the provider information data source of data being provided by a billing system associated with the healthcare provider, as taught by Pourfallah, in order to optimize payment of a balance, and to reduce network communications and improve processing efficiency (see Pourfallah at least at col. 5, line 41 to col. 6, line 7).

Claim 22 has similar limitations found in claim 14 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stack Overflow, dated July 18, 2019  https://stackoverflow.com/questions/19170603/what-is-the-difference-between-labeled-and-unlabeled-data (hereinafter “Stack Overflow”) discloses “Labeled data typically takes a set of unlabeled data and augments each piece of that unlabeled data with some sort of meaningful "tag," "label," or "class" that is somehow informative or desirable to know. For example, labels for the above types of unlabeled data might be whether this photo contains a horse or a cow, which words were uttered in this audio recording, what type of action is being performed in this video, what the topic of this news article is, what the overall sentiment of this tweet is, whether the dot in this x-ray is a tumor, etc.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694